PUBLISHED ORDER OF INTERIM SUSPENSION FROM THE PRACTICE OF LAW

Respondent has tendered to this Court an affidavit consenting to the imposition of an emergency interim suspension pursuant to Indiana Admission and Discipline Rule 23(ll.l)(b).
Being duly advised, the Court hereby ORDERS that Respondent be suspended from the practice of law in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
■All Justices concur.